Name: 82/875/EEC: Commission Decision of 9 December 1982 approving a programme for the fruit-juice and cider industry in Hessen pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-28

 Avis juridique important|31982D087582/875/EEC: Commission Decision of 9 December 1982 approving a programme for the fruit-juice and cider industry in Hessen pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 368 , 28/12/1982 P. 0047 - 0047*****COMMISSION DECISION of 9 December 1982 approving a programme for the fruit-juice and cider industry in Hessen pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/875/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany on 1 February 1982 notified the programme for the fruit-juice and cider industry in Hessen and on 30 June 1982 provided additional details; Whereas the said programme concerns the construction and rationalization of sufficient manufacturing capacity for fruit-juice and cider including the increase in capacity of tanks and space for storage of finished products, with the aim of stabilizing the fruit market in Hessen and guaranteeing satisfactory earnings for fruit producers; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme does not affect the decisions which are taken pursuant to Article 14 of Regulation (EEC) No 355/77 on the Community financing of projects, in particular as regards an examination as to whether the new capacities will actually find the sales outlets envisaged in the programme; Whereas approval of the programme is only given under reserve of the policy to be adopted by the Community for marketing and processing of agricultural products after the expiry of Regulation (EEC) No 355/77; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the sector in question, Hessen; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the fruit-juice and cider industry in Hessen, communicated by the Government of the Federal Republic of Germany on 1 February 1982 pursuant to Regulation (EEC) No 355/77 and supplemented on 30 June 1982 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.